Citation Nr: 1600164	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  14-04 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for hypertension, claimed as secondary to PTSD and / or ischemic heart condition. 

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as secondary to PTSD and / or diabetes mellitus type II.

REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1967.  The Veteran had service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (the Board) from March 2010 and August 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board notes that in an April 1977 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a nervous or psychiatric disorder.  The Veteran did not perfect a timely appeal and the decision became final.  38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1976).  In the Veteran's February 2010 claim, he filed a claim for service connection for PTSD, rather than a petition to reopen.  The RO treated the Veteran's claim as an original one as opposed to a petition to reopen.  

The Board is aware of the Court's holdings in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (holding that a claim based upon a distinctly diagnosed disease or injury has a different factual basis, and as such, cannot be considered the same as a previously decided claim that was based upon another diagnosis or injury) and Velez v. Shinseki, 23 Vet. App. 199 (2009) (holding that if a new claim is not based upon a diagnosed disease or injury that is distinct from a claim previously considered, then VA must evaluate whether the evidence submitted since the last final decision on that claim tends to substantiate an element of a previously adjudicated matter).  In this regard, the Board finds pertinent the Veteran's August 2010 Notice of Disagreement in which he stated that his wartime stressors caused his "schizophrenia to manifest," suggesting the Veteran was seeking service connection for the same psychiatric symptoms he claimed previously.  Thus, the Board has recharacterized the Veteran's claim for PTSD as a petition to reopen.  As the Board is granting the Veteran's petition to reopen, the Veteran is not prejudiced by the Board not remanding the claim to the AOJ for initial consideration of whether new and material evidence has been submitted.

Relatedly, the Board notes that personnel records were added to the claims file in February 2010.  However, these records are duplicative of evidence that was of record at the time of the April 1977 rating decision.  Thus, the provisions of 38 C.F.R. § 3.156 (c) (2015) are inapplicable.

Based on the statements of the Veteran, as well as the medical evidence of record, and in light of the holding in Clemons v. Shinseki, the Veteran's claim for service connection for PTSD has been recharacterized as noted above.  23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for an acquired psychiatric disorder, hypertension, a bilateral sensorineural hearing loss disability, tinnitus, and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The April 1977 rating decision that denied the Veteran's claim of entitlement to service connection for a psychiatric disorder was not appealed, nor was new and material evidence received during the appeal period.

2.  The evidence received since the April 1977 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The April 1977 rating decision that denied the Veteran's claim of entitlement to service connection for a psychiatric disorder is final.  38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.110, 19.118, 19.153 (1976).

2.  New and material evidence has been received; thus, the claim of entitlement to service connection for a psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).

As the petition to reopen a claim of entitlement to service connection for an acquired psychiatric disorder is granted, any failure with respect to the duties to notify and assist are not prejudicial to the Veteran.



Petition to Reopen

In an April 1977 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for a psychiatric condition.  The claim was denied on the grounds that the Veteran's service records did not contain evidence of any nervous or psychiatric condition at entrance, during service, or at discharge.  A May 1977 Supplemental Statement of the Case considered the Veteran's service connection claim and confirmed the denial.  The Veteran did not perfect an appeal as to that issue or submit new and material evidence within the appeal period.  He also did not assert there was clear and unmistakable error and the decision became final.  38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.110, 19.118, 19.153 (1976).

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2015).

The Veteran filed a claim for service connection for PTSD in February 2010, which as discussed above is construed as a petition to reopen.  An August 2010 rating decision denied the Veteran's service connection claim on the grounds that he had no diagnosis of PTSD.  The Veteran appealed the decision.

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is irrelevant.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (holding that the statutes make clear that the Board has jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  Thus, the Board will proceed in the following decision to adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

A new theory of causation for the same disease or injury that was the subject of a previously denied claim is not a new claim and is instead a claim to reopen.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  Therefore, new and material evidence is still required to reopen in such instances.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2007).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to his psychiatric disorder claim, the evidence of record at the time of the April 1977 rating decision included service personnel and treatment records, an August 1975 VA examination report, a March 1977 VA examination report, and private treatment records dated in March 1976 from Dr. E. P.  The claim was denied on the grounds that the evidence did not show indications of a psychiatric disorder during service.

Since the April 1977 rating decision, the Veteran submitted statements describing his in-service stressors.  Additionally, he was afforded a VA psychiatric examination in July 2010.  

This evidence is new, as it was received by VA after the issuance of the April 1977 rating decision and could not have been considered by prior decision makers.  Moreover, it is material, as it addresses elements found lacking in the prior rating decision, specifically the circumstances of the Veteran's military service and its possible relationship to an acquired psychiatric disorder.  

As new and material evidence has been received, reopening of the previously denied claims of entitlement to service connection for a psychiatric disorder is warranted.  38 U.S.C.A. §5108 (West 2014); 38 C.F.R. § 3.156 (2015).  


ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for a psychiatric disorder is warranted; to this extent only, the appeal is granted.



REMAND

Preliminarily, the Board notes that a March 2015 Social Security Administration (SSA) inquiry report in Virtual VA indicates that the Veteran applied for Social Security Administration (SSA) disability benefits and had been denied.  The United States Court of Appeals for Veterans Claims has held that VA must obtain SSA records that may have a bearing on claims for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993).  Because the aforementioned records are potentially relevant to his claim, an attempt must be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

With respect to his claim for an acquired psychiatric disorder, the Veteran was afforded a VA examination in July 2010.  The VA examiner reported that the Veteran denied any history of mental health or substance abuse treatment.  See July 2010 VA examination report, pg. 7.  However, VA Special Neuropsychiatric Examinations dated in July 1975 and March 1977 show diagnoses of schizophrenic reaction, undifferentiated type, and a March 1976 private treatment record from Dr. E. P. noted a diagnosis of schizophrenia, simple type.  This past psychiatric history and the presence of any psychiatric disorders other than PTSD were not addressed by the July 2010 VA examiner.  Thus, the Veteran should be afforded a new VA examination to determine the nature and existence of any current psychiatric disorders.

With respect to the Veteran's claim for hypertension, the opinions of record are inadequate.  The opinions from the March 2010 and July 2010 VA examiners focused on the relationship between the Veteran's hypertension and other disorders and did not address whether the Veteran's hypertension was caused by service, to include presumed exposure to Agent Orange.  Moreover, the March 2010 and August 2010 examination reports did not adequately address of the relationship between hypertension and diabetes mellitus.  The March 2010 examination report's opinion was conclusory in nature and simply stated that "there is no indication of significant aggravation of hypertension by diabetes to date."  The use of the term "significant" suggests there could be some aggravation of hypertension by diabetes.  

Similarly, although the August 2010 VA examination report provides a rationale for concluding that the Veteran's hypertension was not caused by diabetes mellitus, it misstates the legal standard regarding aggravation, instead using the term "secondary to."  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  Moreover, in addressing the relationship between the Veteran's hypertension and PTSD, the examiner provided an unclear opinion regarding aggravation.  The examiner reasoned that transient elevations in blood pressure may be present "secondary to a stress disorder," but that sustained hypertension for 10 to 20 years was less likely "second (sic) to transient stress."  On this basis, the examiner concluded that it was less likely than not that the Veteran's hypertension was "significantly aggravated" by a stress disorder.  As with the March 2010 opinion, the use of the language "significantly aggravated" suggests that the stress disorder may cause some aggravation of the hypertension.  Thus, an addendum opinion is necessary.

With respect to the existence of a relationship between the Veteran's hypertension and military service, the Institute of Medicine's 2006 report, as well as subsequent reports in 2010 and 2012, confirm that there is "limited or suggestive evidence of an association between exposure to [Agent Orange] and hypertension..."  See VETERANS AND AGENT ORANGE: UPDATE 2006, INSTITUTE OF MEDICINE 557-60 (2007); VETERANS AND AGENT ORANGE: UPDATE 2010, INSTITUTE OF MEDICINE 694(2011), VETERANS AND AGENT ORANGE: UPDATE 2012, INSTITUTE OF MEDICINE 862-63 (2014).  The examiner should address these findings, and provide an opinion as to whether, based on the Veteran's presumed exposure to Agent Orange during service, it is at least as likely as not that his exposure caused or resulted in his currently diagnosed hypertension.

As to the Veteran's claims for service connection for a bilateral sensorineural hearing loss disability and tinnitus, the January 2010 VA examiner reported that he had reviewed the Veteran's service treatment records, which showed that a hearing test in November 1963 indicated normal hearing in both ears.  The examiner further indicated that puretone testing was not performed at the Veteran's separation examination.  

The Board notes that service department audiometer test results prior to October 31, 1967, are assumed to have been reported in American Standards Association (ASA) units, rather than the current International Standards Organization (ISO) units.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.

When the results of the November 1963 audiogram are converted to ISO (ANSI) units, they show that the Veteran had decreased hearing acuity in the right ear at 500 Hertz, 2000 Hertz, and 3000 Hertz, and in the left ear at 500 Hertz and 3000 Hertz.  Moreover, the examiner did not address the results of a November 1964 audiogram which, when converted to ISO (ANSI) units, show decreased hearing acuity in the right ear at 500 Hertz and in the left ear at 500 Hertz and 3000 Hertz.  It is not apparent that the examiner considered these findings in concluding that the Veteran's hearing loss began after service.  

The Court has held that, with respect to claims for service connection for hearing loss, the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Thus, the Veteran's November 1963 and November 1964 audiograms suggest he had some level of decreased hearing acuity in each ear prior to service and during service.  Given these facts, a determination must be made as to whether the Veteran had some hearing loss prior to service, if so, whether that hearing loss was aggravated by service.

A Veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  "Clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

With regard to tinnitus, although the January 2010 VA examination report indicates the Veteran did not report a history of tinnitus, the Veteran reported in a February 2010 statement that he experienced tinnitus and that it was due to service.  Tinnitus is the type of disability that is capable of lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  Thus, an opinion on the etiology of the Veteran's claimed tinnitus should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Request, directly from the SSA complete copies of any determination (including re-adjudications) on a claim for disability benefits pertaining to the Veteran from that agency as well as the records, including medical records, considered in adjudicating the claim.  Associate any secured records with the electronic claims file.

2.  Request that the Veteran provide or identify any pertinent evidence not already of record.  After obtaining any necessary contact information and authorization from the Veteran, obtain copies of any outstanding treatment records from any provider identified by the Veteran, as well as outstanding VA treatment and evaluation records relating to the Veteran's claimed disabilities, including psychiatric disorders, hypertension, hearing loss and tinnitus, and GERD.  All records secured should be associated with the claims file.

3.  Thereafter, schedule the Veteran for a mental health examination.  The examination report must reflect that review of the electronic claims folder occurred.  The examiner is asked to provide an opinion on the following:

a)  Identify any diagnosed acquired psychiatric disorder present at any time since 2010 and reconcile any conflicting diagnoses to the extent possible.

b)  For PTSD, if diagnosed, state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD was causally related to any corroborated stressor during his military service or to a fear of hostile military or terrorist activity during service.

c)  For each acquired psychiatric disorder identified, other than PTSD, state whether it is at least as likely as not (a probability of 50 percent or greater) that the disability is related to or had its onset during service.

A rationale for any opinion offered is requested.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed hypertension disability.  Any indicated tests should be accomplished.  The examiner should review the claims file and provide an opinion on the following:

a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is caused by or related to active military service, to include the Veteran's presumed exposure to toxic herbicides.

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is aggravated (i.e., increased in severity) beyond its natural progression by his service-connected diabetes mellitus.  

Please note that the Board is not requesting an opinion as to whether hypertension was caused by diabetes mellitus; the Board is instead requesting an opinion as to whether hypertension was aggravated by diabetes mellitus.

If aggravation is found, the examiner should address the following medical issue: (1) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (2) the increased manifestations which, in the clinician's opinion, are proximately due to the service-connected disability.

In formulating the requested opinion on direct service connection, the examiner should address the findings of the Institute of Medicine on the association between Agent Orange exposure and hypertension, which include "limited or suggestive evidence of an association between exposure to [Agent Orange] and hypertension..."  See VETERANS AND AGENT ORANGE: UPDATE 2006, INSTITUTE OF MEDICINE 557-60 (2007); VETERANS AND AGENT ORANGE: UPDATE 2010, INSTITUTE OF MEDICINE 694, 697 (2011), VETERANS AND AGENT ORANGE: UPDATE 2012, INSTITUTE OF MEDICINE 862-63 (2014).  Note that because there is only limited or suggestive evidence, it has not been added to the presumptive condition list; however, limited or suggestive does not rule out the possibility of a connection; therefore, an opinion as to the likelihood is requested.  Relevant points addressed by the clinician may include, but are not limited to, why the clinician finds studies persuasive or unpersuasive, whether the Veteran has other risk factors for developing hypertension, and whether hypertension has manifested in an unusual manner.

5.  Forward the Veteran's claims file to the examiner who conducted the January 2010 VA audiological examination (or a suitable substitute if this individual is unavailable) for an addendum opinion.  The examiner is requested again to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

Following review of the claims file, the examiner should provide an opinion on the following:

a)  Whether it is clear and unmistakable that the Veteran's hearing loss in either ear preexisted active service.

Note that "clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.

b)  If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing hearing loss of either ear WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

c)  If a response above is negative, is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral hearing loss is caused by or related to service, to include his reports of excessive in-service noise exposure.  The examiner should explain the significance, if any, of the shifts in hearing acuity during service.

d)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's tinnitus is caused by or related to service, to include his reports of excessive in-service noise exposure.  

The rationale for any opinion rendered must be provided.  

The examiner's attention is directed to the results of the November 1963 audiogram, which when converted to ISO (ANSI) units, show that the Veteran had decreased hearing acuity in the right ear at 500 Hertz, 2000 Hertz, and 3000 Hertz, and in the left ear at 500 Hertz and 3000 Hertz.  The examiner's attention is also directed to the results of a November 1964 audiogram which, when converted to ISO (ANSI) units, show decreased hearing acuity in the right ear at 500 Hertz and in the left ear at 500 Hertz and 3000 Hertz.  

With respect to the above requested opinions, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

6.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If any claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


